Memorandum: Defendant appeals from a judgment convicting him after a nonjury trial of, inter alia, robbery in the second degree (Penal Law § 160.10 [1]) and attempted robbery in the second degree (§§ 110.00, 160.10 [1]). Defendant failed to *1274preserve for our review his challenge to the legal sufficiency of the evidence with respect to his participation in the crimes of robbery and attempted robbery and his intent to commit them inasmuch as he failed to move for a trial order of dismissal on those grounds (see People v Gray, 86 NY2d 10, 19 [1995]). Although defendant preserved for our review his contention that the evidence is legally insufficient to establish his identity as the perpetrator of the robbery, we conclude that his contention lacks merit (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Contrary to defendant’s further contention, the verdict is not against the weight of the evidence (see generally id.). Present—Scudder, P.J., Martoche, Smith, Green and Gorski, JJ.